PER CURIAM.
Alonzo Hightower appeals the trial court’s denial of his petition for writ of mandamus and complaint for injunction and stay of administrative action. We treat the appeals as petitions for writ of certiorari. See Sheley v. Florida Parole Commission, 703 So.2d 1202 (Fla. 1st DCA 1997). Finding no abuse of due process and no departure from the essential requirements of law, we deny relief.
Appellant makes several arguments claiming his entitlement to reinstatement on control release or the reduction of his sentence because of improperly forfeited gain-time and out-time. We find all of his claims to be without merit. See Dowdy v. Singletary, 704 So.2d 1052 (Fla.1998); Gay v. Singletary, 700 So.2d 1220 (Fla.1997); Bowles v. Singletary, 698 So.2d 1201 (Fla.1997); Kronz v. State, 462 So.2d 450 (Fla.1985). We address only his claim that he is entitled to credit for time served in New Jersey custody during his control release.
Hightower was convicted for two counts of burglary of a dwelling in October 1991 and began serving a twelve-year sentence. In July 1992, he was placed on control release and sent to New Jersey to answer to outstanding charges in that state. He returned to Florida about 270 days later to continue his control release. In 1994, he violated the terms and conditions of his control release, and it was revoked. Along with the forfeited gain-time and the time he spent in Florida on control release, he also lost the time spent in New Jersey custody.
While it' is true that during the time he was incarcérated in New Jersey he was not in an environment less restrictive than a Florida prison, he did get the opportunity to finish his outstanding New Jersey obligations. Had appellee not placed him on control release, he would still owe time in New Jersey. This time in New Jersey custody was not related to his Florida crimes and sentences, and the denial of credit for this time by the appellee when appellant’s control release was revoked was well within its authority. See Dowdy; Gay; Bowles, supra.
CERTIORARI DENIED.
BARFIELD, C.J., JOANOS, J., and SMITH, Senior Judge, concur.